Case 19-20053-jra Doc 2 Filed 01/09/19 Page 1 019

Fi|| in this information to identify your case:

 

United States Bankruptcy Court for the:

NOF\‘THERN DlSTR|CT OF |ND|ANA

 

Case number rirknown; Chapter you are filing under:
l Chapter 7
121 Chaprer 11
n Chapter 12

|Il chapter 13 |Il Checl< if this an
amended fiting

 

 

 

Official Form 101
Vo|untary Petition for lndividuals Filing for Bankruptcy iam

 

The bankruptcy forms use you and Debtor1 to refer to a debtor filing alone. A married couple may me a bankruptcy case together-called a joint
casi.hand in joint cases, these forms use you to ask for information from both debtors. For exam p|e, if a form asks, "Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately. the form uses Debtor 1 and Debtor 2 to distinguish
between them. |n joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
ali of the forms.

Be as complete and accurate as possible lf two married people are filing together, both are equally responsible for supplying correct information. lt
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known}. Answer
every question.

Sign Be|ow

For you l have examined this petition. and i declare under penalty of perjury that the information provided is true and correct

 

lfl have chosen to file under Chapter 'r', l am aware that l may proceed, if eligible under Chapter 7, 11,12, Or 13 Oftitle 11.
United States Code, l understand the relief available under each chapter, and l choose to proceed under Chapter ?.

lf no attorney represents me and l did not pay or agree to pay someone who is nolan attorney to help me fill out this
document l have obtained and read the notice required by 11 U_SrC. § 342(b).

l request relief in accordance with the chapter of title 11` United States Code, specihed in this petition.

l understand making a false statementl concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in fines up to 5250.000. or imprisonment for up to 20 years, or both. 18 U.S_C. §§ 152, 1341, 1519,

and:Et h g
_ . atvliL/@ ' i_ _ __ __,W,,
lris D Ke||y Slgnature of Debtor 2

Signature of Debtor 1

E)<ecuted on 7 O/ lf 03 g § ____ ___ Executed on
'rini\]ir bit Y MM/oorYYYY

 

 

 

Officia! Forrn 101 Vo|untary Petition for individuals Filing for Bankruptcy page 1

Debf<>\`1 |ris D Ke|ly

Case 19-20053-jra Doc 2 Filed 01/09/19 Page 2 019

 

Case number {irknawn)

 

 

For your attomey, if you are
represented by one

|f you are not represented by
an attomey, you do not need
to tile this page.

I, the attorney for the debtor(s) named in this petition, declare that l have informed the debtor(s) about eligibility to proceed
under Chapter 7, 11. 12. or 13 of title 11, United States Code, and have explained the relief available under each chapter
for which the person is eligible. | also certify that l have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
and, in a case in which § 707(b)(4)(D) applies. certify that | have no knowledge alter an inquiry that the information in the

schedules filed with the petition is incorrect

‘?M.~»/ mass

$§nature of Attomey for Debtor

Daniel W. Matern 18784-64

Date

/»4-,29//7`

 

MM/DD/YYYY

 

Printed name

Law Offices of Moseley & Martinez, LLC

Firm name

1559 E. 85th Ave.
Merrillvi|ie, lN 46410

Number. Street. City. State 8 ZIP Code

Contact phone 219-472-8391

 

18784~64 lN

Emai| address

office@mm-bklaw.com

 

 

Bar number & Steie

 

Official Form 101

Vo|untary Petition for individuals Fi|ing for Bankruptcy

page 2

Case 19-20053-jra Doc 2 Filed 01/09/19 Page 3 019

Fi|| in this information to identify your case:

Debtor1 iris D Ke|ly

Firsi Name Mirrdie'i¢§me Lasi Name

Debtor 2
ispouse ir. iiiing; Firsi Name Micdie Name ` '”"" last Name_

 

United States Bankruptcy Court for the:

 

Case number
rif knawni jj Checl< if this is an
amended filing

 

 

 

Officia| Form 106Dec
Declaration About an individual Debtor's Schedules ms

if two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedulesl Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to 5250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

 

-No

|:] Yes. Name of person Attach Bankrupicy Petition Preparer’s Notice.
" " Deciaration. and Sr`gnature (thcial Form 119)

 

Under penalty of perjury, | declare thati have read the summary and schedules filed with this declaration and
that they are true and correct.

x \Qt/A M. /QM x
Iris D Ke|ly """ U Signature of Debtor 2
Signature of Debtor 1

Date §/{/[)5///? _mm__ ___ Date

 

 

Oft”icia| Forrn 1OBDec Declaration About an individual Debtor's Schedules

Sofiware Copyrighi (c) 1996-2018 'Besi Case. LLC - \vww bestcase com Elesi Case Bankruplcy

Case 19-20053-jra Doc 2 Filed 01/09/19 Page 4 019

Fiii in this information to identify your case:

Debtor1 |ris D Ke|ly

Firsi Name Middie Name Last Name

Debtor 2
(Spouse ii. filing) First Name Midoie Name Lasl Name

 

United States Bankruptcy Couit for the: NORTHERN DlSTR|CT OF |ND|ANA

 

Case number
{if known) [:l Chel}k if thiS iS an
amended filing

 

 

 

Otficia| Form 107
Statement of Financia| Affairs for individuals Fi|ing for Bankruptcy 4115

Be as complete and accurate as possible if two married people are filing together. both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this forrn. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part12: Sign Below

l have read the answers on this Statement of Financiai Affairs and any attachments. and i declare under penalty of perjury that the answers
are true and correct. l understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment tor up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

HS D Ke|ly § z i j Signature of Debtor 2 umw

Signature of Debtor 1

Date O//Dj//'? Date

Did you attach additional pages to Your Statement of Fr'nancr'ai Ai‘fairs forindi'vio‘uais Fi.i.ing for Bankruptcy (Officiai Form 107)?
- No

 

 

 

i:i `(es

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

l No

i:i Yes. Name of Person . Attach the Bankruptcy Petition Preparer's Notice. Declaration, and Signature (Oft'icia| Form 119).

Off=cia| Form 107 Statement oi Financial Aftairs for individuals Fi|ing for Bankruptcy page 1

Soiiware Copyright (c) 1996-2016 Best Case_ LLC » www bestcase corn Best Case Bankruptcy

Case 19-20053-jra Doc 2 Filed 01/09/19 Page 5 019

Fi|i in this information to identify your case:

Debtori iris D Ke|ly

Firsi Name _ " 1511-dole Name j

Debtor 2
(Spouse ii. filing} Firsi Name Middie Name Last Name

 

 

United States Bankruptcy Court for the: NORTHERN DlSTR|CT OF |ND|ANA

 

Case number
tit known) g Ci'lBCk if this iS an
amended filing

 

 

Of'ficia| Form 108
Statement of intention for individuals Fi|ing Under Chapter 7 12/15

Under penalty of perjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired iease.

X ~ ______ __ X _ _
iris D Ke|ly Signature of Debtor2

Signature of Debtor 1

Date O[ [!Q¢_‘-j ii § `u____ Date

 

 

Off`icial Form 108 Statement of intention for individuals Fiiing Under Chapter 7 page 1

Software Copyrighi (c) 1996-2015 Besi Case, LLC - www besicaso com Best Case Bankruptcy

\\/\

Case“19-20053-jra Doc 2 Filed 01/09/19 Page 6 019

     
  
  

Fili in this inicrmalion to identity your case:

C?iecii one box only as directed in this form and ir» Form

Debiot 1 1115 D Keuy l k ` 1?2A~1Eupp;

 

Debtor 2
(Spouse, ii rili'ngj

{ l:i l, There is rio presumption of abuse
United States Bankruptcy C¢.'iurt for ihe: Nonhern_[l§tn§ cit indiana __ __ | l 2' The calculation t° determine " a mesumpti°" °fabuse

 

 

applies will be made under Chapter 7 Means Test
Caicuiation (Oinciai Form 122A~2).

Ei 3. The Means Test does not apply now because of _!
qualified military service but it could apply ialer\ 1

i:l Check if this is an amended iiiing

Case number __
litiiniwiri]

 

 

Officiai Form 122A ~ 1
Chapter 7 Statement of Your Current Monthiy income 12115

sign'eeicw
Bysigning here, l declare under penalty of perjury that tha inloimaiion an this statement and in any attachments is true and correct

Signature of Del.'iturl

M .'DD l
if you checked line 14a, do NOT fill out or tile Form 122A-2.

if you checked line 14a iiii our Form izzA~z and riie ii wiih misform.

 

 

 

 

Olficiai Form 122A-l Chapter 7 Statement of Your C\ment Mcnr.hiy income page 1
ttuftw:in_i ¢op‘,rtqiii tci 1996~'.’018 Ba:l Ca-.a, LLC - iiww.i'.go.'»|case.wm Bi'_=l Cm Emknipli:y

Case 19-20053-jra Doc 2 Filed 01/09/19 Page 7 of 9

m in um mimmanm to identify gm gissel Chacl: tire appropriate box as dirr»=cta-;i in

 

 

 

 

 

 

lines 40 or 421
Dabtor 1 mg n Ke|ly
Aoourding to the mlwtation's required by this

,Demar 2 ' __ _ staremem:

tSpcuse, if fiimg) ""
;United States Bankruptw Court forthe; Nonhem Dlstrict of indiana l 1` mere is no presumption of abuse`-
l Case number E] 2. Tt\are is a presumption ot ahr.rse.
_rn known)

 

 

 

13 Cl'leck if this is an amended tiiing

Offlcial Form 122A - 2
Chapter 7 Means Test Ca|culation

Sign Below

04]16

By signing here; l declare under penalty ot perjury that ther information on this statement and in any attachments is true and oorrect.
x nci-l ".~ t ~~~~~~~ _
iris D Ke|ly
Signature of Oebtor 1

memo .»? '
MM/DD

 

Ofnr:iai Form 122Ar2 Cha pter`f Means Tes|: Calcutation PSBS 1
theme Copynqm ira \998~2014! asst case. LLC - mwh¢=rm mm arm casa soniu\rptqr

Case 19-20053-jra Doc 2 Filed 01/09/19 Page 8 of 9

32030 (Form 2030) (12/15)
United States Bankruptcy Court
Northern District of Indiana

in re iris D Ke|ly Case No.
chtor(s) Chapter 7

 

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)

l. Pursuant to ll U_.S.C. § 32‘_)(a) and ch. Bankr. P. 2016(b). l ccrti|`y that l am thc attorney for the above named dcbtor(s) and that
compensation paid to me within one year before thc l`iling oi`the petition in bankruptcy, or agreed to be paid to mc. for services rendered or to
be rendered on behalf ol` the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

 

 

For legal scrviccs. l have agreed to accept $ 1,065.00
Prior to the filing of this statement l have received $ 1,065.00
Balancc Due $ 0.00

 

2. The source of the compensation paid to me was:

l Debtor ij Other (spccify):

3. The source of compensation to be paid to mc is:

l Debror El other rspeciry):
4. - l have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law i`irm.

i:i | have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law t`irm. A
copy of the agreement, together with a list ot`the names of the people sharing in thc compensation is attached.

5. ln return for the above-disclosed fec. l have agreed to render legal service l`or all aspects ol`the bankruptcy case, including:

a Analysis ot`the debtor's financial situation. and rendering advice to thc debtor in determining whether to file a petition in bankruptcy;
b. Preparation and filing of any pctition. schedules statement oi`ail`airs and plan which may be rcquircd:

c. Represcntation oi`the debtor at the meeting ol'crcditors and confirmation hearing and any adjourned hearings thcrcoi`:

d

. [Other provisions as needed]
Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of

reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
522(f)(2)(A) for avoidance of liens on household goods.

6. By agreement with the debtor(s), the above-disclosed l`ee does not include the following scrvice:
Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or

any other adversary proceeding.

 

CERTIF|CAT|ON

l certify that the foregoing is a complete statement of any agreement or arrangement i`or payment to me for representation ol` the dcbtor(s) in
this bankruptcy proceeding

/»6-2~? ;/a/W</ /l/l¢b»»
Daniéi w. Matern 18784-64

Signature of /lrlorney

Law Oft“rces of Mose|ey & Martinez, LLC
1559 E. 85th Ave.

Merrillvi|ie, |N 46410

219472-8391 Fax:219-472-8394
office@mm-bk|aw.com

Name of law firm

Date

 

 

 

Software Copyr`rght (c) 1996»2018 Bast Case, LLC - www.besicase.com Best Case Bankruptcy

Case 19-20053-jra Doc 2 Filed 01/09/19 Page 9 of 9

(6/2010)

United States Bankruptcy Court
Northern l)istrict of lndiana

|n re iris D Ke|ly __'_ Case No.

 

 

l)ebtor(s) Chapter 7

 

VERIFICATION OF CREDITOR MATRIX

The above-named debtor(s) verifies under penalty of perjury that the attached list of creditors is true and correct to the best of
his/her knowledge

ana/iq sea yca aaa
/ / irisoi<eiiy L §
Signature ol` Debtor

Soitware Copyright (c) 1996-2018 Besi Case. LLC - www bestcase.com Best Case Bankruptcy

